FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RODNEY LAMONT DOWD,                              No. 11-15360

               Plaintiff - Appellant,            D.C. No. 1:07-cv-01505-OWW-
                                                 DLB
  v.

S. MEYST,                                        MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       California state prisoner Rodney Lamont Dowd appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for failure to exhaust, and for clear error its factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

        The district court properly dismissed the action without prejudice because

Dowd failed to exhaust administrative remedies prior to filing suit. See Woodford

v. Ngo, 548 U.S. 81, 93-95 (2006) (holding that “proper exhaustion” is mandatory

and requires adherence to administrative procedural rules).

        Dowd’s remaining contentions are unpersuasive.

        Dowd’s motion to expedite for good cause, filed April 11, 2012, is denied as

moot.

        AFFIRMED.




                                             2                                       11-15360